Citation Nr: 1310548	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to January 29, 2008, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION


The Veteran served on active duty from September 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2006, the Veteran perfected an appeal as to a previously denied claim for service connection for a scar due to a cigarette burn.  However, the Veteran then submitted a January 2009 written statement that he wished to withdraw his claim for service connection for a scar.  As the claim for service connection for a scar due to a cigarette burn was withdrawn in accordance with 38 C.F.R. § 20.204 (2012) prior to the certification of the issue to the Board, it is not in appellate status and, therefore, not included on the title page of this remand.


REMAND

On his February 2010 VA Form 9 (substantive appeal), the Veteran requested a hearing at the RO before a Veterans Law Judge.  The record does not reflect that the hearing was scheduled or that the Veteran has withdrawn his hearing request.

Since Board hearings at the RO are scheduled by the RO, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board hearing at the RO in accordance with the docket number of his appeal.


							(CONTINUED ON NEXT PAGE)

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

